Citation Nr: 0735173	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for eye problems.

(The issues of entitlement to service connection for sleep 
apnea, including as secondary to asbestosis, a sinus 
condition including as secondary to asbestosis, and 
degenerative disc disease of the lumbosacral spine are the 
subject of another decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for 
asbestosis, headaches, eye problems, and tinnitus was denied.

The veteran testified before the undersigned Veterans Law 
Judges in November 2005 and July 2007.  Transcripts of these 
hearings are associated with the claims file.

In April 2006 the RO granted service connection for tinnitus.  
The disability was evaluated as 10 percent disabling, 
effective in July 2002.  The veteran has not appealed the 
evaluation assigned or the effective date.  As the benefit 
sought on appeal, service connection for tinnitus, has been 
fully resolved in the veteran's favor, the claim on appeal to 
the Board has been rendered moot and there is no longer a 
question or controversy remaining with respect to that claim.  
The issues are thus characterized as listed on the front 
sheet of this decision.

The issues of entitlement to service connection for headaches 
and eye problems addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

The medical evidence establishes that the veteran has been 
diagnosed with asbestosis that is the result of asbestos 
exposure during active service.


CONCLUSION OF LAW

Residuals of asbestos exposure were incurred as a result of 
active service. 38 U.S.C.A. §38 U.S.C.A. § 1110, 1113, 1131, 
5103(a) 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for 
asbestosis, as the result of exposure to asbestos during 
active service.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim. See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1). Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum. M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c). Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim. However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service. Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical and service personnel records establish that 
the veteran was a second class petty officer at the time of 
his discharge, and that he was a shipfitter (metal) or SFM.  
These records further establish that he was stationed on 
board the USS Bryce Canyon (AD-36) during his active service.  
Copies of evaluations the veteran submitted show that he was 
assigned to the shipfitting shop and his duties included 
welding, silver brazing, plumbing, pipe fitting, and sheet 
metal fabrication and repairs.  Buddy statements from sailors 
who worked with him attest to their constant exposure to 
asbestos dust, fumes, and other asbestos materials, and their 
use of asbestos blankets, welding gloves, and grindings 
discs.  Internet research reveals that the USS Bryce Canyon 
was associated with asbestos exposure. It is therefore 
conceded that the veteran was exposed to asbestos.

The medical evidence of record establishes that the veteran 
is diagnosed with asbestosis. A May 2007 VA independent 
medical expert opinion is of record and shows a diagnosis of 
asbestosis.  The medical expert based his opinion on an 
October 2000 high resolution computed tomography (CT) scan of 
the veteran's chest.  It is noted that these findings 
corroborate a May 2001 private medical opinion by an expert 
in internal medicine and pulmonary disease and are also based 
on the October 2000 CT scan; and July 2004 and December 2006 
medical diagnoses and opinions provided by the veteran's 
private treating physician.  In contrast, a February 2007 VA 
examination with follow-up third party clinicals showed no 
findings of asbestosis.  This VA examiner's findings were 
based on "B-reading" chest X-ray findings that showed no 
pathology.  

In resolving these apparent contradictions, the VA 
independent medical expert explained in his May 2007 report 
that the high resolution CT scan is the most sensitive test 
for findings compatible with asbestosis.  Thus, the October 
2000 high resolution CT scan findings compatible with 
asbestosis were simply more accurate that the other clinical 
tests, including "B-reading" X-ray results.  A diagnosis of 
asbestosis is therefore conceded.  

The question then is one of a causal connection between the 
currently diagnosed asbestosis and the veteran's military 
service.  In the present case, the medical evidence presents 
conflicting conclusions.

The May 2007 VA independent medical expert opined that the 
veteran's asbestosis was not the result of exposure to 
asbestos during military service.  Acknowledging that the 
information in the claims file concerning the veteran's post-
service exposure to asbestos was inconsistent, the expert 
nonetheless found that multiple documentation in the record 
established a 30+ year post -service exposure to asbestos as 
journeyman boiler maker and welder, building trade 
journeyman, steam fitter and pipe welder, metal plate 
journeyman, journeyman maintenance welder, and fabricator, a 
far greater period of time than the veteran's 3 years in 
service.  The expert thus reasoned that the veteran's 
asbestosis was less likely related to asbestos exposure the 
veteran incurred during military service.  This opinion 
corroborates a VA medical expert opinion submitted in June 
2003, which also concluded that the veteran's 30+ years of 
potential private sector exposure, contrasted with a 3 year 
potential history of military exposure, was much more likely 
the source of the veteran's asbestosis.  

In contrast, the veteran's treating private physician 
submitted statements in July 2004 and December 2006 in which 
he opined that the veteran's asbestosis is more likely than 
not due to his exposure to asbestos during his military 
service.  In December 2006, the physician added that he based 
his opinion on review of the veteran's service medical 
records as well as his examination of the veteran.

In July 2007 and November 2005, the veteran testified before 
the undersigned Veterans Law Judges that while he did work in 
similar occupations after his discharge from active service, 
he did not work in or around asbestos.  Moreover, he 
testified, the use of asbestos was prohibited as early as 
1973.  The veteran's testimony is found to be highly 
credible.

The veteran has submitted documentation as to his assertions, 
including documents from the Environmental Protection Agency 
website showing the use of asbestos and practices involving 
them was banned beginning in 1973.  In addition, he submitted 
a January 2007 statement of a business manager for the Heat 
and Frost Insulators and Asbestos Workers union in 
Seattle/Tacoma attesting that plumbers, pipefitters, and 
steamfitters in the area essentially do not work with thermal 
materials, including asbestos.  

In weighing the various opinions as to the etiology of the 
veteran's asbestosis, it is noted that the June 2003 VA 
medical expert opinion relied on "potential" exposure.  
However, the veteran's own statement of exposure to asbestos 
and the May 2001 private medical evaluation were both of 
record at the time the opinion was obtained.  Similarly, the 
May 2007 VA independent medical expert opinion refers to 
documentation of work histories and job descriptions 
contained in medical records as reported by the veteran or 
submitted by the veteran himself, including the May 2001 
private evaluation report and numerous medical records 
contained in the veteran's Social Security Administration 
records.  Of pertinent part is the May 2001 private 
evaluation that first diagnosed asbestosis and in which the 
veteran's occupation during and after service are described 
very similarly to involve removal and replacement of asbestos 
from pipes, working with asbestos gaskets and ropes, using 
asbestos blankets and gloves, air hoses, and sweeping 
asbestos.  

In contrast, the veteran's testimony of greater inservice 
exposure and minimal to no post-service exposure is 
corroborated by service personnel records, witness' 
statements, industry standards, and the statement of the 
union business manager.  Given this view of the veteran's 
occupational history, he was exposed to asbestos during 
service for 3+ years, and then post service for approximately 
3 years.  

After review of the entire record, it seems clear that the VA 
medical opinions relied on descriptions of occupation 
obtained from the veteran that were largely misunderstood, as 
reflected in the May 2001 private report, which describes the 
veteran's occupational history-and exposure to asbestos-as 
essentially the same both during and after military service, 
hence minimizing the impact of actual inservice exposure.  In 
addition, neither of these opinions take into account the 
industry standards as articulated by the EPA or the union.

Accordingly, both the May 2007 and June 2003 opinions 
regarding etiology are based on a faulty premise and, as 
such, are of questionable probative value.

This leaves the July 2004 and December 2006 statements of the 
veteran's private medical physician, who based his opinion on 
review of the veteran's service records and his examination 
and treatment history of the veteran.  The physician's 
letterhead indicates that he is an M.D. and pulmonary 
specialist.  He is therefore qualified to make an opinion in 
the present case.

Given the foregoing, the evidence supports the veteran's 
claim.  Service connection for asbestosis as the result of 
exposure to asbestos during active service is therefore 
warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of asbestosis is 
granted.


REMAND

The veteran also seeks entitlement to service connection for 
headaches and eye problems.

Service medical records document treatment for headaches, eye 
injury and decreased vision.  

Private and VA treatment records document ongoing complaints 
of and treatment for, and/or diagnoses of, headaches and eye 
problems.

VA examination has not been afforded to determine the 
etiology of these claimed conditions.  Given the 
documentation of inservice incidence of the claimed 
conditions, treatment from service to the present, and 
documentation of current disability, it is necessary to 
remand these claims for further examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
headaches and eye problems.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed headaches and eye 
problems had their onset during active 
service, or, in the alternative, resulted 
from any incident during active service.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for headaches and eye 
problems with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




   __________________________                  
__________________________
          RONALD W. SCHOLZ                                  
KEITH W. ALLEN
            Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



_____________________________
HOLLY E. MOEHLMANN
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


